Citation Nr: 0005657	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  96-07 695	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a permanent and total disability rating for 
non-service-connected pension purposes.


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from February 1964 to 
February 1967, and an RO administrative decision has held 
that such period of service is qualifying service for VA 
benefits purposes.  [The RO administrative decision also held 
that later service from February 1967 to December 1972 was 
not qualifying service for VA benefits purposes.]

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating decision by the RO 
which denied non-service-connected pension.  The case 
involves the question of whether the veteran meets the 
pension requirement of being permanently and totally 
disabled.  This is the only issue properly on appeal at this 
time.

The Board notes another matter which is not properly on 
appeal.  In May 1996, the RO denied service connection for 
post-traumatic stress disorder (PTSD).  The veteran filed a 
timely notice of disagreement in August 1996, and the RO 
issued a statement of the case in September 1996.  A 
substantive appeal (VA form 9) was received in November 1996; 
however, it was submitted by Ms. K. J., who does not have a 
proper power of attorney concerning the veteran.  In 
addition, there are no assertions or indications in the 
record that the veteran has been rated incompetent by the VA 
or that he is under disability and unable to file a 
substantive appeal.  Thus, the November 1996 statement by Ms. 
K. J. cannot be accepted as the veteran's substantive appeal.  
38 C.F.R. § 20.301.  In February 1997, the RO wrote the 
veteran and informed him that he must sign and submit a 
substantive appeal by May 1997 in order to continue with his 
appeal.  The veteran never responded.  In the absence of a 
proper substantive appeal, the Board lacks jurisdiction to 
adjudicate the claim of service connection for PTSD.  
38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (1999); Roy v. Brown, 5 
Vet.App. 554 (1993).




REMAND

The veteran's claim for a permanent and total rating for 
pension purposes is well grounded.  The file indicates that 
further development is needed to assist the veteran with his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski 1 Vet.App. 78 (1990)

The veteran asserts, in part, that his drug and alcohol 
dependence prevents him from working.  However, drug and 
alcohol dependence is deemed to be willful misconduct and 
cannot be considered in support of a claim of non-service-
connected pension.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 
3.301.  The veteran also alleges he has non-misconduct mental 
and physical conditions which render him permanently and 
totally disabled for pension purposes.

In an April 1995 letter, the Social Security Administration 
(SSA) noted the veteran was awarded Supplemental Security 
Income (SSI) disability payments and that such was at least 
partly due to alcohol and drug abuse.  In order for VA to 
properly assist the veteran, all SSA disability decisions and 
related medical records should be obtained.  Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992).

In February 1996, the veteran stated he had physical 
disorders.  However, he did not specify what those disorders 
were and the record is negative for any physical impairment.  
The veteran should be given an opportunity to submit evidence 
of all physical impairment.

A March 1996 VA examination report reveals diagnoses of 
alcohol dependence and PTSD.  Axis V reveals a Global 
Assessment of Functioning (GAF) score of 35.  However, it 
appears that such GAF score includes impairment caused by the 
veteran's alcohol dependence and such cannot be considered in 
a claim of nonservice-connected pension.  

Given the evidence, the veteran should be scheduled for a VA 
examination to determine the existence and severity of all 
non-willful misconduct disabilities.  

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
ask him to identify all sources of recent 
examination and treatment for mental and 
physical disabilities. After securing the 
necessary releases, the RO should obtain 
copies of the related medical records, 
following the procedures of 38 C.F.R. § 
3.159.

2.  The RO should obtain from the SSA a 
copy of their decision(s) regarding the 
veteran's award of SSA disability 
benefits, as well as copies of the 
medical and other records relied upon in 
making such decision(s).

3.  The RO should have the veteran submit 
an up-to-date Income-Net Worth and 
Employment Statement, revealing all 
sources of income and jobs.

4.  The RO should have the veteran 
undergo VA medical examination to 
ascertain the nature and severity of all 
mental and physical disabilities related 
to his claim for VA pension benefits.  If 
it is determined that specialty 
examinations are needed, those should 
also be accomplished.  All indicated 
tests should be performed and all 
findings reported in detail.  The 
examiner should indicate the severity of 
all conditions and should give an opinion 
on whether the disabilities and related 
levels of impairment are likely to 
continue throughout the life of the 
veteran.  The claims folder must be made 
available to and reviewed by the 
examiner.

5. Thereafter, the RO should review the 
claim for a permanent and total 
disability rating for non-service- 
connected pension purposes.  This should 
include assigning separate percentage 
ratings under appropriate diagnostic 
codes for each of the veteran's chronic 
non-misconduct disabilities; determining 
the combined rating for all such 
disabilities; and applying the "average 
person" (objective) and "unemployability" 
(subjective) tests for pension.  Brown v. 
Derwinski, 2 Vet.App. 444 (1992).



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




